            Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 1 of 8



 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2   rclayton@lawhjc.com

 3
                  HALL JAFFE & CLAYTON, LLP
 4                     7425 PEAK DRIVE
                   LAS VEGAS, NEVADA 89128
 5                      (702) 316-4111
                       FAX (702)316-4114
 6
     Attorneys for Defendant,
 7   State Farm Mutual Automobile Ins. Co.

 8
                                              UNITED STATES DISTRICT COURT
 9
                                                  DISTRICT OF NEVADA
10
      STEVEN CHANDLER, individually                                  CASE NO.: 2:19-cv-00626-GMN-BNW
11
                                 Plaintiff,
12
      vs.
13                                                                   STIPULATED PROTECTIVE ORDER
      STATE FARM MUTUAL AUTOMOBILE
14    INSURANCE COMPANY, AN Illinois Corporation
15                               Defendants.
16

17

18           The parties, by and through their undersigned counsel, hereby submit this Stipulated Protective Order

19   and state as follows:

20           A.       State Farm Mutual Automobile Insurance Company ("State Farm") possesses certain

21   information and documents that contain confidential, proprietary, or trade secret information that may be

22   subject to discovery in this action, but that should not be made publicly available.

23           B.       The parties therefore request that the Court enter the following Protective Order to

24   properly balance the discovery rights of Plaintiff with State Farm's rights to protect its private, confidential,

25   proprietary, or trade secret information.

26           The Court ORDERS:

27           1.       All production and disclosure of information designated as CONFIDENTIAL, TRADE

28   SECRET, or SUBJECT TO PROTECTIVE ORDER, by State Farm during this litigation shall be governed by
           Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 2 of 8



 1   this Order, including, but not limited to, information contained in or derived from documents, deposition

 2   testimony, deposition exhibits, trial testimony, computer memory or archives, other written, recorded or graphic

 3   matter, and all copies, excerpts, or summaries thereof (collectively, "Information").

 4           2.       Information subject to this Protective Order shall be designated CONFIDENTIAL, TRADE

 5   SECRET, or SUBJECT TO PROTECTIVE ORDER by State Farm by stamping "CONFIDENTIAL,"

 6   "TRADE SECRET," or otherwise indicating confidentiality, trade secret or produced subject to this Protective

 7   Order, as appropriate, on the face of a single-page document, on at least the initial page of a multi-page

 8   document, and in a prominent location on the exterior of any tangible object. Any electronically stored

 9   information may be designated as CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE

10   ORDER through a correspondence providing the media and a hard copy or printout shall be treated as

11   protected material of the same designation. Designation may only be made after a good faith review by counsel

12   of record and counsel making a designation shall comply with the standards set forth in Fed. R. Civ. P. 26(g)

13   when designating information as CONFIDENTIAL, TRADE SECRET or SUBJECT TO PROTECTIVE

14   ORDER.

15           3.       With respect to deposition testimony, State Farm may, either on the record at the deposition or

16   by written notice to counsel for plaintiffs no later than thirty five (35) days after receipt of the transcript of said

17   deposition, designate portions of testimony as CONFIDENTIAL, TRADE SECRET, or SUBJECT TO

18   PROTECTIVE ORDER. All testimony, regardless of whether designated as CONFIDENTIAL, TRADE

19   SECRET, or SUBJECT TO PROTECTIVE ORDER on the record, shall be treated as CONFIDENTIAL,

20   TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER until thirty five (35) days after receipt of the

21   transcript of said deposition by all parties. Certain depositions may, in their entirety, be designated

22   CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER prior to being taken

23   because of the anticipated testimony. Furthermore, any document designated as CONFIDENTIAL,

24   TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER shall maintain that designation and the

25   protections afforded thereto if introduced or discussed during a deposition.

26           4.       The inadvertent or unintentional disclosure by State Farm of information considered to be

27   CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER shall not be deemed a

28   waiver in whole or in part of State Farm's claim of protection pursuant to this Protective Order, either as to the

                                                                 2
           Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 3 of 8



 1   specific information disclosed or as to any other information relating thereto. Any such inadvertently or

 2   unintentionally disclosed information shall be designated as CONFIDENTIAL, TRADE SECRET, or

 3   SUBJECT TO PROTECTIVE ORDER as soon as reasonably practicable after State Farm becomes aware of

 4   the erroneous disclosure and shall thereafter be treated as such by all receiving persons absent re-designation

 5   pursuant to Court order. Upon receipt of the properly designated documents, the recipient must return or

 6   destroy the non-designated set within three (3) days. If the recipient destroys the documents, then the recipient

 7   must provide written certification of the destruction to the producer of the information within three (3) days of

 8   receipt of the properly designated documents. In addition, the production or disclosure by State Farm of an

 9   attorney-client privileged, attorney work product, or other protected document or information, whether

10   inadvertent or otherwise, shall not be deemed a waiver of the privilege, work product, or other protection or

11   immunity from discovery by State Farm in this or any subsequent state or federal proceeding pursuant to

12   Federal Rule of Evidence 502 regardless of the circumstances of disclosure. If any party becomes aware of the

13   production or disclosure of such protected information by State Farm, that party shall provide written notice of

14   such production or disclosure within three (3) days after it becomes aware that protected information has been

15   disclosed or produced.

16           5.      When information which is CONFIDENTIAL, TRADE SECRET, or SUBJECT TO

17   PROTECTIVE ORDER is presented, quoted or referenced in any deposition, hearing, trial or other

18   proceeding, counsel for the offering party shall make arrangements or, when appropriate, request the Court to

19   make arrangements, to ensure that only persons entitled to such information pursuant to Paragraph 8 are

20   present during such presentation, quotation or reference.

21           6.      Subject to the requirements of Paragraph 10 of this Agreement, no person receiving information

22   designated as CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER shall disclose

23   it or its contents to any person other than those described in Paragraph 8 below; no such disclosure shall be

24   made for any purposes other than those specified in that paragraph; and in no event shall such person make any

25   other use of such information. Counsel shall be responsible for obtaining prior written agreement to be bound

26   to the terms of this Agreement from all persons to whom any information so designated is disclosed, and shall

27   be responsible for maintaining a list of all persons to whom any information so designated is disclosed and, for

28   good cause shown, such list shall be available for inspection by counsel for State Farm upon order of the Court;

                                                              3
             Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 4 of 8



 1   provided, however, that the requirements of this sentence shall not apply to disclosures made pursuant to

 2   Paragraphs 8(h) and/or 10 of this Protective Order.

 3            7.      Except as agreed by State Farm or as otherwise provided herein, including in Paragraphs 8(h)

 4   and 10 of this Protective Order, information designated as CONFIDENTIAL, TRADE SECRET, or

 5   SUBJECT TO PROTECTIVE ORDER shall (1) only be used in the preparation for trial and/or any appeal of

 6   this Action and (2) be maintained in confidence by the party(ies) to whom it is produced and not disclosed by

 7   such party(ies) except to persons entitled to access thereto pursuant to Paragraph 8 below. Except as

 8   provided in Paragraphs 8(h), (g), (k), and 10 of this Protective Order, information which is CONFIDENTIAL,

 9   TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER may not be used by any person receiving such

10   material for any business or competitive purpose or for use in matters other than this lawsuit, including other

11   matters involving State Farm.

12            8.      Information designated as CONFIDENTIAL, TRADE SECRET, or SUBJECT TO

13   PROTECTIVE ORDER by State Farm shall be disclosed only to the following persons:

14            (a)     attorneys actively working on or supervising the work on this case;

15            (b)     persons regularly employed or associated with the attorneys actively working on this case

16   whose assistance is required by said attorneys in the preparation for trial, at trial, or at other proceedings in this

17   case;

18            (c)     the parties, including designated representatives and counsel for the entity defendant;

19            (d)     expert witnesses and consultants retained in connection with this proceeding, to the extent such

20   disclosure is necessary for preparation, trial or other proceedings in this

21   case and the expert or consultant has signed a written acknowledgment attached as Exhibit A;

22            (e)     the Court and its employees ("Court Personnel");

23            (f)     stenographic and video reporters who are engaged in proceedings necessarily incident to the

24   conduct of this action;

25            (g)     deponents, witnesses, or potential witnesses, who have first-hand knowledge of the document

26   and have signed a written acknowledgment attached as Exhibit A;

27            (h) the Nevada Division of Insurance, law enforcement officers, and/or other government agencies, as

28   permitted or required by applicable state and federal law, including, but not limited to, N.R.S. § 686A.281 et

                                                                4
            Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 5 of 8



 1   seq., and NAC 679B.152;

 2            (i)       a jury involved in litigation concerning the claims and any defenses to any claims

 3   in this lawsuit;

 4            (j)       anyone as otherwise required by law;

 5            (k)       as authorized by the parties specifically; and

 6            (l)       other persons by written agreement of the parties when the person has signed a written

 7   acknowledgment attached as Exhibit A.

 8            9.        Subject to Paragraph 10 of this Protective Order, the recipient of any information designated

 9   CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER pursuant to this Agreement

10   shall maintain information in a secure and safe area and shall exercise due and proper care with respect to the

11   storage, custody and use of all such information.

12            10.       Nothing in this Protective Order disallows State Farm's maintenance or use of information and

13   documents in or pursuant to: its electronic claim system; the privacy requirements of the

14   Nevada Division of Insurance and other applicable state and federal laws; the records retention requirements of

15   the Nevada Division of lnsurance, the Nevada Rules of Professional Conduct, or other applicable state and

16   federal laws; the records retention practices of State Farm; and any written Court Order. Further, nothing in

17   this Protective Order disallows reporting of information by State Farm as permitted and/or required by

18   applicable state and federal law, including N.R.S. § 686A.281 et seq., including reporting to the

19   Commissioner of Insurance.

20            11.       Plaintiff may at any time request from State Farm, in writing, the release of information

21   designated as CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER from the

22   requirements of the terms and provisions of this Protective Order. Upon receipt of such request, counsel for

23   State Farm and counsel for Plaintiff shall attempt to meet and confer. If the parties are unable to agree as to

24   whether the information at issue is properly designated CONFIDENTIAL, TRADE SECRET, or SUBJECT

25   TO PROTECTIVE ORDER, any party may raise the issue of such designation with the Court pursuant to the

26   Court's Practice Standards. Any information submitted to the Court for review shall be submitted under seal

27   and for in camera review. Pending a ruling from the Court, State Farm's designation shall control. Nothing in

28   this Protective Order shall preclude any party from responding to a validly issued subpoena, provided,

                                                                 5
           Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 6 of 8



 1   however, that the party responding to the subpoena shall provide written notice of such subpoena to the

 2   attorney of the party that originally produced the documents within three (3) days of receipt of a subpoena,

 3   which seeks production or disclosure of the information which is designated CONFIDENTIAL, TRADE

 4   SECRET, or SUBJECT TO PROTECTIVE ORDER. Production or disclosure of information

 5   which is designated CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER may

 6   not occur until the deadline set forth in a validly issued subpoena, absent agreement of the parties.

 7           The party designating particular information as subject to the protective order shall have the burden of

 8   proving that the information or document is entitled to such protection. The fact that a document is stamped

 9   "Confidential", "Trade Secret", or in any other way designated as subject to this protective order, by one party

10   shall not be construed as an admission by any other party that such document is confidential, nor does a lack of

11   challenge to the protected status of a document constitute waiver of the right to challenge the propriety of a

12   confidential designation.

13           12.     Nothing in this Protective Order shall prevent or restrict counsel for State Farm from inspecting,

14   reviewing, using, or disclosing the information designated as CONFIDENTIAL, TRADE SECRET, or

15   SUBJECT TO PROTECTIVE ORDER. No disclosure pursuant to this paragraph shall waive any rights or

16   privileges of any party granted by this Protective Order.

17           13.     Nothing in this Protective Order shall be construed as a limitation on the use of evidence in a

18   submission to the Court or at trial, subject to such confidentiality provisions as may be ordered by the Court.

19   However, prior to utilizing or filing a document which is designated CONFIDENTIAL, TRADE SECRET, or

20   SUBJECT TO PROTECTIVE ORDER, the party intending to utilize the document must provide notice to the

21   party that originally produced the document. The party that originally produced the document may request that

22   the document be filed with restricted access or under seal. Furthermore, any party shall have the right to request

23   that any hearing or portions thereof be conducted in camera. The Court shall retain jurisdiction to modify the

24   terms of this Protective Order.

25           14.     The obligations of this Protective Order shall survive the termination of this action and continue

26   to bind the parties and their counsel. The Court will have continuing jurisdiction to enforce this Protective Order

27   irrespective of the manner in which this action is terminated.

28           15.     Within thirty five (35) days of the final determination of this action, each person or party who

                                                               6
           Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 7 of 8



 1   has received information designated CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE

 2   ORDER shall be obligated to return the same, including any copies, or to destroy such information and certify

 3   that it has been destroyed, except that the recipient need not destroy

 4   or return transcripts of depositions and materials filed with the Court, and each party may retain one archival

 5   copy of all pleadings in the action, regardless of whether such pleadings (including appendices) contain or refer

 6   to information designated CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER;

 7   provided, however, that the requirements of this Paragraph are subject to the requirements of Paragraphs 8(h)

 8   and 10 of this Protective Order and to the routine business practices of State Farm, and also subject to the

 9   regular business practices for maintenance and destruction of client files by the parties' counsel. Within seven

10   (7) days of the final determination of this action, counsel of record who has provided information designated

11   CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE ORDER to other individuals must

12   inform those individuals that the matter has reached final determination and remind them of the return or

13   destruction obligation. To the extent that this Protective Order requires the destruction or return of

14   documents at the conclusion of this case this requirement is not intended to require State Farm to

15   return or destroy any documents that it is otherwise required by law to maintain.

16           16.     This Protective Order may be modified by the Court at any time for good cause

17   shown following notice to all parties and an opportunity for them to be heard.

18           17.     Nothing in this Protective Order shall prohibit any party from filing a motion

19   seeking further or different protection from the Court, or from filing a motion with respect to the manner in

20   which the information designated CONFIDENTIAL, TRADE SECRET, or SUBJECT TO PROTECTIVE

21   ORDER shall be treated at trial.

22           18.     Any party wishing to use any CONFIDENTIAL, TRADE SECRET, or SUBJECT TO

23   PROTECTIVE ORDER information or document in any brief, memorandum, motion, affidavit, or other

24   //

25   //

26   //

27   //

28   //

                                                              7
           Case 2:19-cv-00626-GMN-BNW Document 17 Filed 09/25/19 Page 8 of 8



 1   paper filed with the Court shall file the document under seal, accompanied by Notice of Lodging Under Seal.

 2           Stipulated and Agreed to by:

 3    HALL JAFFE & CLAYTON, LLP                                    REMPFER MOTT LUNDY, PLLC
 4

 5    By:        s/ Riley A. Clayton                               By:___Joseph N. Mott_____________________
      RILEY A. CLAYTON, ESQ.                                       JOSEPH N. MOTT , ESQ.
 6    Nevada Bar No. 005260                                        Nevada Bar No. 012455
      7425 Peak Drive                                              SCOTT E. LUNDY, ESQ.
 7    Las Vegas, Nevada 89128                                      Nevada Bar No. 14235
      Attorneys for Defendants, State Farm Mutual                  10091 Park Run Dr., Ste. 200
 8    Automobile Insurance Company                                 Las Vegas, Nevada 89145
 9                                                                 and
10                                                                 CLAGGETT & SYKES
11                                                                 SEAN CLAGGETT , ESQ.
                                                                   Nevada Bar No. 08407
12                                                                 4101 Meadows Land, Ste. 100
                                                                   Las Vegas, Nevada 89107
13                                                                 Attorneys for Plaintiff
14

15                                                        ORDER
16           IT IS HEREBY ORDERED that Confidential Information disclosed in this matter will be subject to
17   the foregoing protective order, pursuant to the Stipulation of the parties.
18           IT IS SO ORDERED.
19                                                              ___________________________________
                                                                UNITED STATES MAGISTRATE JUDGE
20

21
                                                                             10/4/19
                                                                DATED: ____________________________
22
     Respectfully submitted by:
23
     HALL JAFFE & CLAYTON, LLP
24

25   By:        /s Riley A. Clayton
     RILEY A. CLAYTON
26   Nevada Bar No. 005260
     7425 Peak Drive
27   Las Vegas, Nevada 89128
     Attorneys for Defendant
28

                                                               8
